office_of_chief_counsel internal_revenue_service memorandum number release date cc pa postn-140793-13 uilc date date to associate area_counsel new york large business international from elizabeth girafalco chirich branch chief branch procedure administration subject applicability of offset and interest provision under sec_6601 this chief_counsel_advice responds to your request for additional assistance after we issued our advice relating to this taxpayer on another interest-related issue this advice may not be used or cited as precedent legend corporation ------------------------- corporation ------------------- corporation -------------------------- -------------------------- date ----------------------- date date ----------------------------- ----------------------- date --------------------------- date date ------------------- -------------------------- date ------------------ date -------------------- date date ----------------------- -------------------- date ------- ty1 ------- ty2 amount -------------------------- postn-140793-13 amount amount amount issues ------------------------ ---------------- ------------ a domestic_corporation underpaid its income taxes for ty1 its then-foreign parent overpaid its income taxes for ty1 on date the internal_revenue_service refunded the foreign parent’s overpayment over a year later on date and date the foreign parent satisfied its former subsidiary’s ty1 underpayment can the service now offset this foreign parent’s overpayment against the former domestic corporation’s underpayment if so will sec_6601 apply to eliminate the related interest liability on the domestic corporation’s tax_liability for ty1 conclusions no the service cannot credit the foreign parent’s overpayment against its former domestic subsidiary’s underpayment because sec_6402 is inapplicable the tax_liability belonged to the former domestic subsidiary_corporation and was not a liability on the part of the foreign parent_corporation the corporation that made the overpayment sec_6601 only applies when the service credits an overpayment against an underpayment under sec_6402 so this issue is moot facts corporate structure corporation filed its ty1 corporate tax_return as the parent of a consolidated_group in ty1 corporation was owned by corporation a foreign parent the corporations had separate and distinct eins and were not members of the same consolidated_group on date corporation restructured liquidated several subsidiaries and converted to a state llc that was also owned by the same foreign parent_corporation as a result of this restructuring corporation was treated for federal tax purposes as a disregarded_entity in determining the taxation of corporation 1’s change in classification for federal income taxes from a c_corporation to a disregarded_entity corporation was deemed to have transferred its assets and liabilities to its foreign parent_corporation filed a final tax_return and ceased to exist as a c_corporation for federal_income_tax purposes even though corporation continued in existence as an llc under state law on date under state law the llc previously corporation dissolved in so doing the llc transferred all of its assets and liabilities to corporation its foreign parent pursuant to an asset and liability transfer agreement the foreign parent consented to the transfer and legally see sec_332 postn-140793-13 assumed full responsibility for all of the llc’s liabilities subsequently the foreign parent changed its name to corporation deficiency and overpayment the internal_revenue_service audited the ty2 income-tax returns of corporation and its then-foreign parent_corporation as a result of the audit the service made a sec_482 adjustment that allocated a ty2 bad-debt deduction from corporation to corporation the foreign parent the sec_482 adjustment increased the foreign parent’s ty2 net_operating_loss nol which the foreign parent carried back to its ty1 resulting in an overpayment of its ty1 taxes conversely the adjustments with regard to ty2 resulted in a reduced net_operating_loss for corporation for ty2 which ultimately resulted in a reduced net_operating_loss_carryback to ty1 therefore corporation ended up with a deficiency for ty1 of amount which the service assessed on date on date the service refunded the foreign parent’s overpayment in the amount of amount including interest on date and on date corporation paid corporation 1’s ty1 liability in the respective amounts of amount and amount which completely satisfied corporation 1’s ty1 tax_liability including interest claim_for_refund and request for abatement on date corporation filed a form_843 seeking a refund of the underpayment interest that had accrued on its ty1 underpayment based on the provisions of sec_6601 the service denied the claim on date in the service’s denial letter it provided that it was no longer able to apply sec_6601 because the overpayment has been refunded further the service explained that it did not apply corporation 2’s overpayment against corporation 1’s underpayment because the overpayment and the liability involved two different entities and no evidence was provided that corporation requested their overpayment be applied to corporation liability on date corporation as successor to corporation filed a form_843 again seeking a refund of the underpayment interest that had accrued on corporation 1’s ty1 underpayment corporation argued that the service did not follow internal_revenue_manual procedures established to offset refunds and tax_liabilities that are generated by sec_482 primary and correlative adjustments and therefore it was entitled to a refund of the interest_paid on corporation 1’s underpayment the claim also appears to request interest abatement under sec_6404 but we have not been asked to opine on that issue the service has not yet acted on this claim our advice is based on the information that the taxpayers provided in their three claims as well as the additional background materials that you submitted law and analysi sec_2 on date corporation filed a claim for interest_netting seeking a refund of a portion of the underpayment interest that had accrued on its ty1 underpayment the service denied the taxpayer’s claim on date postn-140793-13 in lieu of refunding an overpayment_of_tax to a taxpayer the service may credit the overpayment against an outstanding underpayment on the part of the person who made the overpayment sec_6402 thus whenever the service determines an overpayment_of_tax and another tax_liability of the person who made that overpayment remains unpaid the service has the discretion under sec_6402 of refunding that overpayment or crediting it against the outstanding underpayment 73_f3d_764 8th cir 34_f3d_536 7th cir see also sec_301_6402-1 when such an overpayment is credited against an underpayment and the taxpayer owes underpayment interest on the portion of the underpayment so satisfied by that overpayment sec_6601 eliminates that underpayment interest for the overlapping period during which interest would have been allowable to the taxpayer on the overpayment had the service not credited the overpayment to the underpayment sec_6601 while sec_6601 eliminates underpayment interest this provision only applies if the service first credits an overpayment against an underpayment pursuant to sec_6402 see northern states power f 3d pincite in other words if a sec_6402 credit is not made interest continues to accrue independently during an overlapping period on both the overpayments and underpayments so interest on an overpayment that is refunded would run from the date the overpayment arises until a date preceding but no more than days preceding the date when a refund check is sent sec_6611 and interest accrues on the tax underpayment from the prescribed payment_date until the date on which the tax is paid sec_6601 sec_6402 is inapplicable in this case though because the tax_liability belonged to corporation and was not a liability on the part of corporation the corporation that made the overpayment sec_6402 accordingly the taxpayer' sec_6402 argument is without merit and as discussed sec_6601 which imposes no underpayment interest on any portion of tax satisfied by credit of an overpayment applies only when the service credits an overpayment under sec_6402 the overpayment in issue here was not credited under sec_6402 therefore sec_6601 is inapplicable in this case to eliminate the underpayment interest that accrued on corporation 1’s ty1 underpayment you also asked us to address the taxpayer’s argument that it is entitled to a refund of interest_paid on its ty1 underpayment because the service did not follow irm procedures that provide that correlative taxpayers must be given the opportunity of applying any overassessment against the deficiencies of the primary taxpayer irm although the service has such procedures in place it does not follow that the service acted inappropriately if it did not follow these procedures see we do not address here whether it can be argued that because the foreign parent_corporation consented to the transfer and legally assumed full responsibility for all of corporation 1’s liabilities the tax_liability is on the part of a person who made the overpayment in any event sec_6402 is discretionary and the service did not -- and was not required to -- offset under sec_6402 postn-140793-13 88_tc_794 irm requirements are necessarily merely directory and not mandatory and if the service does not follow these procedures that does not render the service’s action invalid see also 714_f2d_206 1st cir further courts have generally said that the irm is not for the protection of taxpayers vallone t c pincite moreover we suspect that the objective of the referenced irm procedures directing revenue agents to offer correlative taxpayers the opportunity to apply resulting overpayments against resulting deficiencies is not to address interest-rate discrepancies that may arise following a adjustment but rather to safeguard the fisc collecting the deficiency immediately by applying the overpayment -- rather than refunding the overpayment and having to collect the deficiency later -- ensures all or part of the deficiency will be paid this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
